Citation Nr: 1011000	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-08 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for right ankle 
disorder.

4.  Entitlement to service connection for left ankle 
disorder.

5.  Entitlement to service connection for right wrist 
disorder, to include as secondary to a service-connected 
disability.  

6.  Entitlement to service connection for right elbow 
disorder.

7.  Entitlement to service connection for left elbow 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in July 2009.  A transcript 
of the hearing has been associated with the claims file.  
During the Board hearing, the Veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The issues of entitlement to service connection for right 
ankle, left ankle, right wrist, right elbow, and left elbow 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran sustained chronic low back and neck disabilities, 
characterized as degenerative joint disease of the lumbar 
spine and cervical spine, during his active duty.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the current 
degenerative joint disease of his lumbar spine was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Resolving all doubt in the Veteran's favor, the current 
degenerative joint disease of his cervical spine was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA 
defines the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issues of entitlement to service connection 
for a low back disorder and a neck disorder has been 
accomplished.  


Analysis

The Veteran contends that he has low back and neck 
disabilities that originated during his active duty.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay evidence can also be competent 
and sufficient evidence of a diagnosis or to establish 
etiology if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).  

In the present case, after a careful review of the evidence, 
the Board finds that, by extending the benefit of the doubt 
to the Veteran, service connection is warranted for a lumbar 
spine disability and a cervical spine disability.  

At the July 2009 hearing, the Veteran testified that he was a 
helicopter mechanic during service.  These responsibilities 
required lifting tools and equipment weighing up to 50 
pounds, including over his head and up to 20 feet to the top 
of helicopters.  He also had to drag approximately 300-pound 
helicopter blades.  He served 26 years, and his symptoms 
increased in severity throughout his service.

With specific regard to the low back, the Veteran testified 
at the July 2009 hearing that he remembered stepping into 
holes during nighttime field exercises, which put a strain on 
his back.  Also, the lifting of helicopter blades into their 
cradles put a lot of strain on his back.  He went on sick 
call for his back and received medication.  He was diagnosed 
in 1987 with a lumbar strain, and again in 2003.  His in-
service symptoms consisted of spasms, locking, stiffness, and 
pain, and these symptoms continued until his discharge.  When 
he first sought treatment after his discharge in July or 
August 2004, he was diagnosed with chronic back pain due to a 
compressed lumbar spine disc.  Currently, his symptoms 
consisted of stiffness in the morning and aching.  The pain 
would lessen after 5 to 10 minutes, but never went entirely 
away.  He described the pain as a "nagging, continuous 
aching" pain.  Plus, he had limitation of motion.  

With regard to the cervical spine, the Veteran testified at 
the hearing that his work during service involved a lot of 
neck pulling.  He also carried heavy equipment and his duffle 
bag on the top of his head.  He went on sick call during 
service.  His symptoms persisted after his discharge, and he 
first sought treatment after service in July or August 2004.  
Currently, the Veteran testified, he had stiffness, which 
would sometimes "catch," so that he had to roll his head to 
the side to bring it back up straight.  

The Veteran further testified that his treating, non-VA 
physician provided a statement linking the current disorders 
to his service.

In relevant part, service treatment records (STRs) reflect a 
first complaint of a stiff neck in February 1981, after 
looking upwards quite a lot the prior day.  The assessment 
was muscle spasm.  

Then, in February 1987, the Veteran complained of low back 
pain beginning the day prior without injury, but after a 
helicopter flight.  He had performed some heavy lifting prior 
to onset of the pain.  There was tenderness on palpation, and 
the assessment was muscle strain.  

Several years later in January 2003, while the Veteran was 
still on active service, he complained of neck pain for the 
prior 3 to 4 years.  An X-ray showed a small bony spur 
extending from the inferior endplate of C4  through C6 
vertebral bodies.  A lumbar spine X-ray was also performed, 
and it showed small osteophyte formation involving T2 
vertebral body thought to be related to minimal degenerative 
changes.  On clinical evaluation, the assessment was 
degenerative joint disease (DJD).  

An in-service physical therapy note from September 2003 shows 
that the Veteran complained of low back pain for a few years 
with history of trauma as an aircraft mechanic due to 
repetitive lifting.  He remembered one particular episode of 
lifting a rotor blade that had aggravated his back.  

During his October 2003 retirement examination, the Veteran 
endorsed a history of arthritis and recurrent back pain.  He 
explained that he was undergoing physical therapy for back 
pain, which showed signs of arthritis.  Upon clinical 
evaluation, physical examination revealed complaints of neck 
stiffness.  The summary of defects and diagnoses lists DJD of 
the neck, plus back pain.  The discharge examiner noted 
multiple joint symptoms consistent with arthritis, 
significant trauma during career.  

In summary, the Veteran's STR shows multiple instances of low 
back and neck complaints during his service, which was 
diagnosed as DJD.  

Prior to his July 2004 discharge, the Veteran underwent a QTC 
examination in March 2004 in connection with his present 
claim.  The examiner had no records to review, but noted the 
Veteran's self-reported medical history and current 
complaints.  With regard to the cervical spine, the Veteran 
reported a diagnosis in February 1997.  His current 
complaints consisted of non-radiating pain in the cervical 
spine area for the prior 23 years.  He described the pain as 
"crushing, aching, sticking and cramping, burning and 
sharp," and caused by physical activity.  He rated the pain 
as 10 out of 10 in severity.  The pain was constant.  
Functional impairment involved heavy lifting and bending.  
With regard to the lumbar spine, the Veteran reported onset 
in February 1997.  He had constant pain in the low back, 
which he rated as 10 out of 10 in severity, and described as 
"aching, burning, and sharpness."  He had functional 
impairment preventing heavy lifting and bending.  

On physical examination, the examiner found normal posture 
and gain, and equal leg lengths.  There were no signs of 
intervertebral disc syndrome.  Range of motion testing of the 
cervical spine and lumbar spine was normal, and X-rays were 
"negative."  Based on the results of the examination, the 
examiner diagnosed no pathology of the Veteran's cervical 
spine or lumbar spine.  

Following his July 2004 discharge, the Veteran first sought 
treatment in October 2004 with complaints of pain.  In 
December 2004, the Veteran's treating physician diagnosed 
intervertebral disc degeneration of the lumbar spine and 
cervical spine, as seen on X-ray.  A handwritten note 
(consistent with a magnetic resonance imaging scan (MRI) 
report) indicates disc desiccate at L4-5, broad-based bulge 
(BBB) mild at L3-4, L4-5, and L5-S1, and small central bulge 
at C5-6 and C6-7, plus "o/c" at T1 and T1-2.  On follow-up 
in January 2005, the physician again noted the MRI results 
and diagnosed bulging intervertebral disc in the cervical 
spine and lumbar spine.  

In an April 2005 letter written in support of the Veteran's 
present claim, the physician wrote that in her professional 
medical opinion, it is more likely than not that the 
Veteran's conditions are much more severe than indicated (by 
the RO) and should be service-connected.  The Veteran was on 
medication to suppress some of his pain, and he was 
undergoing physical therapy.  

In February 2007, the Veteran underwent a VA examination.  In 
reviewing the Veteran's STR, the examiner noted that there 
were multiple records confirming treatment for symptoms of 
all the claimed spinal segments.  The Veteran reported that 
MRIs revealed degenerative changes of the cervical spine and 
lumbar spine, but the VA examiner commented that he did not 
have the MRI reports available.  The VA examiner also 
performed a thorough clinical evaluation and noted there was 
no limitation of motion and X-rays were normal.  The VA 
examiner's diagnosis was normal examination of the cervical 
spine and lumbar spine with report of degenerative disc 
disease (DDD) on prior examination.  The VA examiner did not 
offer an etiology opinion.

More recently, a January 2009 non-VA chest X-ray confirmed 
mild degenerative changes involving the thoracic spine.  
Otherwise, the post-service treatment records show that the 
Veteran continuously underwent follow-up treatment for his 
complaints of low back and neck pain throughout the appellate 
period. 

In short, X-rays taken of the Veteran's cervical spine during 
service in January 2003 showed a small bony spur extending 
from the inferior endplate of C4  through C6 vertebral 
bodies.  X-rays taken of his lumbar spine at that time showed 
small osteophyte formation involving T2 vertebral body 
thought to be related to minimal degenerative changes.  On 
clinical evaluation, the assessment was degenerative joint 
disease (DJD).  In addition, post-service treatment records 
show a diagnosis of degenerative changes of the Veteran's 
lumbar spine and cervical spine in December 2004-within six 
months of his July 2004 discharge.  

Further, the Veteran has testified that he has experienced 
continuous low back and neck symptoms since service.  His 
assertions are credible and competent evidence in support of 
his claim.  See Davidson, 581 F.3d at 1316; Jandreau , 492 
F.3d at 1376-77.  In any event, post-service treatment 
records confirm his testimony, and his treating physician has 
opined that the disorders should be service-connected.  

For these reasons, the Board finds the evidence to be at 
least in a state of relative equipoise in showing that a low 
back and neck disability were incurred in active service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Therefore, by 
extending the benefit of the doubt to the Veteran, service 
connection for degenerative joint disease of the lumbar spine 
and the cervical spine is warranted.  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.  

Service connection for degenerative joint disease of the 
cervical spine is granted.  


REMAND

After a careful review of the record, the Board finds that 
the Veteran's claims of entitlement to service connection for 
left and right elbow, left and right ankle, and right wrist 
disabilities must be remanded for further action.

With regard to the Veteran's elbows, STRs include a June 1993 
treatment note showing that he complained of right elbow pain 
after getting hit on the lateral aspect of the right elbow 
with a baseball one month prior.  X-rays were negative, and 
the assessment was a contusion.  During his October 2003 
discharge examination, the Veteran offered no complaints 
related to his elbows, and a physical examination was 
"normal."  During a pre-discharge QTC examination, the 
Veteran reported a diagnosis of "bilateral elbows" in June 
1994, with pain secondary to physical fitness activities 
rather than injury.  His symptoms consisted of occasional 
popping and grinding pain, causing a limitation of function.  
On physical examination, the examiner found normal range of 
motion; X-rays were "negative."  The examiner diagnosed no 
diagnosis or pathology of the bilateral elbows. 

The Veteran testified at his July 2009 Board hearing that he 
was a helicopter mechanic during service, which put strain on 
his elbows.  He had pain in-service and currently has sharp 
pain after picking or lifting something up if it requires 
bending the elbow.  

The post-service treatment records include an October 2005 
non-VA note showing that the Veteran complained of elbow 
pain.  Physical examination of the elbows was normal.  The 
assessment was joint pain localized in the elbow, right 
greater than left, possibly tennis elbow.  An October 2005 X-
ray of the elbows showed minimal hypertrophic spurring, 
posterior olecranon fossa.  On follow-up physical therapy in 
November 2005, the Veteran complained of bilateral elbow pain 
for "years" increased over the prior 6 months since 
returning to work.  The assessment was: significantly 
decreased bilateral gross grip strength and excessive pain 
with grip test in pronated forearm position; lateral 
epicondylitis (tennis elbow).  

The Veteran underwent a VA examiner in February 2007.  The 
examiner in reviewing the Veteran's STR noted that there were 
multiple records confirming treatment and service for 
symptoms of all the claimed joints, which, the Board notes, 
would include the bilateral elbows.  The VA examiner also 
considered the Veteran's in-service and post-service 
symptoms, as noted.  On physical examination, the VA examiner 
found no limitation of motion.  X-rays were normal.  The VA 
examiner's assessment was normal examination of the bilateral 
elbows with reported symptoms consistent with mild 
intermittent lateral epicondylitis.  The VA examiner did not 
provide an etiology opinion.  

With regard to the Veteran's ankles, STRs include an August 
1997 treatment note showing that he complained of right 
Achilles pain after a softball injury.  The assessment was 
Achilles tendonitis.  Then in May 1999, he complained of 
jumping off a vehicle and twisting his left ankle.  On 
physical examination, there was edema and tenderness.  X-rays 
revealed soft tissue enlargement compatible with ankle edema 
with no radiographic evidence of fracture.  The assessment 
was sprain.  During his October 2003 retirement examination, 
the Veteran denied any ankle complaints, but physical 
examination revealed positive crepitus in the left ankle.  
The summary of defects and diagnoses lists DJD of the left 
ankle.  

A March 2004 QTC examination, however, showed "negative X-
rays of the bilateral ankles.  The assessment was no 
diagnosis and no pathology of the bilateral ankles.  A VA 
examination in February 2007 likewise resulted in an 
assessment of "normal examination of both ankles," with 
"normal" X-rays of the bilateral ankles.  

During his July 2009 Board hearing, the Veteran testified 
that he rolled his ankles during physical training in 
service.  This would cause a strain, and he would then have a 
lot of tenderness.  Due to turning his ankles so much, he 
felt that his ankles were weaker by the time he was 
discharged.  The Veteran further testified that his symptoms 
have continued to the present, and he has been diagnosed with 
tendinitis and arthritis.

In light of this evidence, the Board finds that remand for a 
VA examination is necessary before deciding the claims of 
service connection for disorders of the left and right elbow 
and left and right ankles.  The record reveals credible and 
competent evidence of continuous symptoms since service; 
evidence establishing that an event, injury, or disease 
occurred in service; and (3) an indication that there is a 
current disability that may be associated with the Veteran's 
service.  Because the record otherwise lacks sufficient 
competent evidence upon which the Board can make a decision, 
remand for a VA examination is required.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

With regard to the Veteran's right wrist, STRs include an 
April 2002 treatment record showing that he complained of 
recurrent right wrist pain.  Physical examination revealed a 
nodule at the digital carpo-ulnar junction of the right 
wrist.  An X-ray was "negative."  During his discharge 
examination in October 2003, the Veteran did not complain of 
any symptoms related to the right wrist; physical examination 
was "normal."  At his March 2004 QTC examination, the 
Veteran complained of symptoms beginning in April 1983 due to 
physical training.  His current symptoms consisted of pain 
with pushups and typing, plus flare-ups with frequent 
exercise.  

During his February 2007, post-service VA examination, the 
Veteran reported in-service and post-service symptoms as 
noted.  With regard to the wrist, the Veteran further 
explained that he had a ganglion cyst in the dorsum of the 
right wrist that resolved in the later 1990's without surgery 
and had not recurred; he now had no pain and took no 
medication for the wrist.  The examiner performed a thorough 
clinical evaluation.  His assessment was normal examination 
of the right wrist.  X-rays showed "normal" right wrist.  

The post-service treatment records also include a February 
2008 non-VA rheumatology note showing a diagnosis of 
"likely" carpal tunnel syndrome of the bilateral wrists.  
It was noted that the Veteran was a mechanic and used his 
wrists often at work.  He was advised to wear a wrist splint 
at home.

The Board finds that remand for a VA examination is necessary 
in regard to the Veteran's claim of service connection for 
the right wrist.  In particular, the record shows that the 
Veteran received right wrist treatment during service and has 
had continued problems with that joint.  Also, as discussed 
earlier in this decision, service connection for degenerative 
joint disease of the cervical spine has been found to be 
warranted.  Thus, consideration should also be given to 
whether the Veteran has a right wrist disability resulted 
from, or having been aggravated by, his now service-connected 
cervical spine disorder.  In this regard, the Board notes 
that service connection may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability where the evidence shows (1) evidence of a current 
disability, (2) evidence of a service-connected disability, 
and (3) medical nexus evidence establishing a connection 
between the current disability and the service-connected 
disability.  See 38 C.F.R. § 3.310(a); Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The Board acknowledges that the Veteran has not claimed 
service connection on a secondary basis.  However, VA has a 
duty to consider a claim under all theories of entitlement.  
See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  
Accordingly, remand of this issue for a further VA 
examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  Hence, 
in addition to the actions requested above, the RO should 
undertake any other development and provide any further 
notification deemed warranted by VCAA prior to readjudicating 
the remanded claim.

Accordingly, the claims of service connection for a left and 
right elbow disorder, a left and right ankle disorder, and a 
right wrist disorder, are REMANDED for the following action:

1.  Send the Veteran a letter advising him 
of the information and evidence necessary 
to substantiate the remanded claims, as 
required by Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006).  [The issues 
remaining on appeal include entitlement to 
service connection for left and right 
elbow disabilities, left and right ankles 
disabilities, and a right wrist disability 
(to include as secondary to a 
service-connected disability).]  The 
letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who treated him for 
his claimed disabilities.  

2.  After the Veteran has signed any 
necessary releases, make as many attempts 
as necessary to obtain all pertinent 
records identified by the Veteran and not 
already associated with the claims file.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified records 
must be documented in the claims file and, 
if any records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  Then, the RO should schedule the 
Veteran for an appropriate VA 
examination(s).  

The entire claims file, along with a copy 
of this remand, must be made available to 
the examiner(s) for review.  Accordingly, 
the examiner(s) should review the pertinent 
evidence, including the Veteran's credible 
lay assertions, and also undertake any 
indicated studies.  

Then, based on the examination results, 
including the record review, the 
examiner(s) should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative 
that the examiner offer a detailed 
analysis for all conclusions and opinions 
reached which is supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

In particular, the VA examiner(s) is asked 
to address  the following:

(a) Does the Veteran have a current right 
and/or left elbow disorder?  If so, the 
examiner should state the diagnosis and 
specifically indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
Veteran's current left and/or right elbow 
disorder was incurred during his active 
service, became manifest within a one-year 
period following his discharge from 
service, or is otherwise consistent with 
his credible assertions of in-service 
symptoms and continuous post-service 
symptoms.  In making this assessment, the 
examiner is asked to address the April 
2005 opinion of the Veteran's treating 
physician indicating that the Veteran has 
conditions that "should be service-
connected."  

(b) Does the Veteran have a current right 
and/or left ankle disorder?  If so, the 
examiner should state the diagnosis and 
specifically indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
Veteran's left and/or right ankle disorder 
was incurred during the Veteran's active 
service, became manifest within a one-year 
period following his discharge from 
service, or is otherwise consistent with 
his credible assertions of in-service 
symptoms and continuous post-service 
symptoms.  In making the above 
assessments, the examiner is asked to 
address the April 2005 opinion of the 
Veteran's treating physician indicating 
that the Veteran has conditions that 
"should be service-connected."  

(c) Does the Veteran have a current right 
wrist disorder?  If so, the examiner 
should state the diagnosis and 
specifically indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
Veteran's right wrist disorder was 
incurred during his active service, became 
manifest within a one-year period 
following his discharge from service, or 
is otherwise consistent with his credible 
assertions of in-service symptoms and 
continuous post-service symptoms.  

If the examiner finds that the Veteran 
does not have a current right wrist 
disorder that as likely as not had its 
onset during the Veteran's service, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran has a right 
wrist disorder that was caused or 
permanently worsened beyond the natural 
progression of the disorder as a 
consequence of (i.e., aggravated by) a 
service-connected disability, such as 
degenerative disease of the cervical 
spine. 

In making these assessments regarding the 
claimed right wrist disorder, the examiner 
is specifically asked to address the April 
2005 opinion of the Veteran's treating 
physician that the Veteran has conditions 
that "should be service-connected."  

4.  To help avoid future remand, ensure 
that the requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
service connection claims remaining on 
appeal considering all pertinent evidence 
and legal authority and addressing all 
relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


